Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
No obstante estar conforme con el resultado al que se llega en la sentencia emitida por este Tribunal en el caso de autos, consideramos apropiado expresarnos por sepa-rado con el propósito de aclarar la distinción que hacen dos (2) Jueces de este Tribunal entre el caso de autos y el caso de Allende Pérez v. García, 150 D.P.R. 892 (2000).(1)
HH
Hace varios meses, en el mencionado caso de Allende Pérez v. García, ante, resolvimos, en síntesis y en lo perti-nente, que: en un procedimiento de quiebra, bajo el Capí-tulo 7, una causa de acción por despido ilegal surgida con anterioridad al procedimiento de quiebra, es “propiedad del caudal” (property of the estate)', y que a pesar de no haberse incluido en el inventario, el síndico es el único con capacidad para representar el caudal en dicha reclamación. Sin embargo, como en dicho caso no se podía determinar si la causa de acción por discrimen había sur-gido antes, o después, de Allende haberse acogido al proce-dimiento de quiebra, devolvimos el caso al tribunal de ins-tancia para que hiciera tal determinación.
En la opinión de conformidad del Juez Asociado Señor Fuster Berlingeri se expresa que, a diferencia de Allende *164Pérez v. García, ante, la causa de acción de Carmen Lilliam Corraliza surgió luego de comenzado el procedimiento de quiebra, y que, por lo tanto, ésta tenía capacidad para pre-sentar dicha acción. Sin embargo, en la misma no se ex-presa nada sobre la diferencia que existe en cuanto a los procedimientos de quiebra. Debe mantenerse presente que en el caso de autos el procedimiento de quiebra se tramitó bajo el Capítulo 13, mientras que en Allende Pérez v. García, ante, fue bajo el Capítulo 7. Siendo procedimientos dis-tintos, entendemos necesario discutir, aun cuando breve-mente, la diferencia entre ambos capítulos para así evitar futuras confusiones.
rH HH
Al iniciarse un procedimiento de quiebra, bajo los Capí-tulos 7 ó 13 del Código de Quiebras, se crea inmediata-mente un caudal en quiebra (bankruptcy estate). 11 U.S.C. sec. 541. Para poder determinar los bienes que componen dicho caudal, se le impone la obligación al deudor —en am-bos casos— de acompañar su petición de quiebra con un estado financiero e inventario (schedule) de todos sus acti-vos y pasivos. 11 U.S.C. see. 521. En dicho inventario, el deudor debe incluir todo interés propietario, legal o equi-tativo, que le pertenezca al comienzo del procedimiento de quiebras. 11 U.S.C. sec. 541(a)(1).
Si bien es cierto que el Código de Quiebras contiene dis-posiciones generales aplicables a ambos capítulos, no es menos correcto que dicho código regula, de forma especí-fica, ciertos aspectos de cada uno de ellos. En este sentido, bajo el referido Capítulo 7 se crean dos (2) caudales: un caudal de quiebra compuesto por las propiedades pertene-cientes al deudor al comienzo del procedimiento y un nuevo caudal compuesto por las propiedades adquiridas luego de la solicitud de quiebra. Debido a ello, como regla general, formará parte del caudal en quiebra únicamente las pro-*165piedades pertenecientes al deudor al comienzo del procedi-miento de quiebras, reteniendo éste posesión de las propie-dades adquiridas luego de comenzado el procedimiento de quiebras. Brassfield v. Jack McLendon Furniture, Inc., 953 F. Supp. 1424 (M.D. Ala. 1996).
Respecto a las funciones del síndico, bajo el referido Ca-pítulo 7, el Código de Quiebras establece que éste deberá recolectar y reducir a dinero todo el caudal en quiebra. 11 U.S.C. see; 704(1). Dicha encomienda obliga al síndico a tomar control de las causas de acción del deudor que for-man parte del caudal. In re Griner, 240 B.R. 432 (1999).
Por lo tanto, en los casos bajo el Capítulo 7, ante, una vez se determina que la causa de acción pertenece al caudal, el síndico como representante del caudal, tiene capaci-dad exclusiva para entablar la acción en interés del caudal. Véanse: Matter of Heath, 115 F.3d 521 (7mo Cir. 1997); Detrick v. Panalpina, Inc., 108 F.3d 529, 535 (4to Cir. 1997). Es por ello que, en el caso de Allende, resultaba necesario y pertinente definir el momento en que surgió la causa de acción, pues era determinante para decidir si el demandante tenía o no capacidad (standing) para presen-tar dicha acción.
En el caso que hoy ocupa nuestra atención, sin embargo, la señora Corraliza Rodríguez tramitó el procedimiento de quiebras bajo el Capítulo 13. A diferencia del Capítulo 7, cuyo propósito es reducir a dinero todo el caudal en quie-bra, el Capítulo 13 permite al deudor reorganizar sus fi-nanzas sin tener que disponer de sus bienes. Como parte del proceso establecido por el Capítulo 13, el deudor deberá proponer un plan para satisfacer todas o casi todas sus deudas mediante pagos regulares al síndico {trustee). El síndico entonces deberá pagar a los acreedores, de acuerdo al plan establecido.
Por las particularidades del Capítulo 13, el Código de Quiebras incluye como parte del caudal en quiebra tanto lo perteneciente al deudor al comienzo del procedimiento de *166quiebras, como las propiedades (identificadas en la sección 541) adquiridas por éste durante el procedimiento de quiebras. 11 U.S.C. see. 1306.(2) Bajo el Capítulo 13 el deu-dor retiene posesión de sus activos, incluyendo las causas de acción, a pesar de éstos pertenecer al caudal en quiebra. 11 U.S.C. sec. 1306(b).
Es decir, a diferencia del Capítulo 7, bajo el cual el sín-dico adquiere la capacidad exclusiva para representar los bienes del caudal en quiebra, bajo el Capítulo 13 se le ha reconocido capacidad al deudor para entablar las causas de acción pertenecientes al caudal en quiebra. 8 Collier on Bankruptcy 15th ed. Sec. 1306.03 (2001); Olick v. Parker & Parsley Petroleum Co., 145 F.3d 513 (2do Cir. 1998).
En atención a los fundamentos antes expresados, es que concurrimos con el resultado al que se llega en la sentencia emitida por el Tribunal en el presente caso.
— O —

(1) Opinión de conformidad del Juez Asociado Señor Fuster Berlingeri, a la cual se une la Juez Asociada Señora Naveira de Rodón.


(2) “1306. Property of the estate
“(a) Property of the estate includes, in addition to the property specified in section 541 of this title-
“(1) all property of the kind specified in such section that the debtor acquires after the commencement of the case but before the case is closed, dismissed, or converted to a case under chapter 7, 11, or 12 of this title, whichever occurs first...” 11 U.S.C. sec. 1306.